Title: From Thomas Jefferson to Brissot de Warville, 8 May 1793
From: Jefferson, Thomas
To: Brissot de Warville, Jacques Pierre



Dear Sir
Philadelphia May 8. 1793.

The bearer hereof, Doctor Edwards, a citizen of the United States proposing to visit Paris, I avail myself of that occasion to recall myself to your recollection, and to recommend to your notice a person whose ta[lents?] information and worth will merit it. As the cause of freedom in one country is dear to the free of every other, and your partialities for our states may still interest you in their situation, he will be able to give you the true state of republicanism with us, which I apprehend to be imperfectly known with you. We too have our aristocrats and monocrats, and as they float on the surface, they shew much, though they weigh little. For their more particular description, as well as that of our real republicans, I refer you to him, as perfectly able to give it, with the weight and numbers of each description. I am happy in a safe occasion of assuring you that I continue eternally attached to the principles of your revolution. I hope it will end in the establishment of some firm government, friendly to liberty, and capable of maintaining it. If it does, the world will become inevitably free. If it does not, I feel that the zealous apostles of English demidespotism here will increase the number of it’s disciples.—However, we shall still remain free. Tho’ they may harrass our skirts, they can not make impression on our center.—A germ of corruption indeed has been transported from our dear mother country, and has already borne fruit, but it’s blast is begun from the breath of the people.—Adieu, my dear Sir, & accept assurances of sincere confraternity with your citizens, and affection & respect for yourself from your cordial friend & servant

Th: Jefferson

 